              Case 3:16-cv-01854-RS Document 205 Filed 08/10/20 Page 1 of 6




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Shon Morgan (Bar No. 187736)
 2  (shonmorgan@quinnemanuel.com)
    Duane Lyons (Bar No, 125091)
 3  (duanelyons@quinnemanuel.com)
    Joseph C. Sarles (Bar No. 254750)
 4  (josephsarles@quinnemanuel.com)
    John W. Baumann (Bar No. 288881
 5  (jackbaumann@quinnemanuel.com)
    865 South Figueroa Street, 10th Floor
 6 Los Angeles, California 90017-2543
   Telephone:    (213) 443-3000
 7 Facsimile:    (213) 443-3100

 8 Attorneys for Defendant Home Depot U.S.A.,
   Inc.
 9

10

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13 JOHN UTNE, on behalf of himself, all others    CASE No. 3:16-cv-01854-RS
   similarly situated, and the general public;
14
                     Plaintiff,                                          xxxxxxxxxxx
                                                  JOINT STIPULATION AND [PROPOSED]
15                                                ORDER RE PRE-TRIAL SCHEDULE
                                                  AND TRIAL DATE
16              vs.

17 HOME DEPOT U.S.A., INC., a Delaware
   Corporation; and DOES 1-50, inclusive,         Action Filed: March 8, 2016
18
                     Defendants.
19

20

21

22

23

24

25

26

27

28

                                                                   Case No. 3:16-cv-01854-RS
     MOTION
                                       JOINT STIPULATION AND [PROPOSED] ORDER
        Case 3:16-cv-01854-RS Document 205 Filed 08/10/20 Page 2 of 6




 1                                        JOINT STIPULATION
 2           This Joint Stipulation to extend expert deadlines, defendant’s decertification motion

 3 briefing deadlines, pretrial conference and trial date is made by and between plaintiff John Utne

 4 and defendant Home Depot U.S.A., Inc., through their respective counsel of record:

 5           1.     On May 20, 2020, the parties stipulated to a schedule to ensure sufficient access to

 6 expert discovery before briefing defendant’s decertification motion. ECF No. 192. The Court

 7 entered an Order amending the schedule on May 26, 2020. ECF No. 193.

 8           2.     The parties have exchanged rebuttal reports in accordance with the current schedule

 9 and have been working diligently to complete expert discovery.

10           3.     In light of developments during the expert-discovery period, including the opinions

11 contained in the parties’ rebuttal reports and the accompanying document productions, the parties

12 have conferred and agreed it would assist the Court and parties to allow plaintiff’s expert Dr. Jon

13 A. Krosnick and defendant’s expert Mr. Robert Crandall to submit supplemental expert reports.

14           4.     Because much of the expert discovery relates to defendant’s pending motion for

15 decertification, the parties also believe it is appropriate to continue the briefing schedule and

16 hearing date for that motion. Further, defendant’s decertification motion might impact the parties’

17 preparation for the pretrial conference and trial, thus the parties believe it is necessary to continue

18 those dates.

19           5.     Accordingly, the parties respectfully request the Court adopt the following

20 proposed revised case schedule:

21   Event                                                    Current Date           xxxxxxx Date
                                                                                    Proposed
22   Rebuttal Expert Designation Deadline                     April 30, 2020        Completed
23   Deadline for Supplemental Expert Reports of Dr. N/A                            September 21, 2020
24   Jon A. Krosnick and Mr. Robert Crandall
     Deadline for Depositions of the Parties’ Currently- August 14, 2020            October 5, 2020
25   Designated Experts

26   Completion of Expert Discovery                           August 14, 2020       October 5, 2020
27
     Plaintiff’s Opposition to Defendant’s Decertification September 1, 2020        November 5, 2020
28   Motion Deadline

                                                     -1-                   Case No. 3:16-cv-01854-RS
                                                           JOINT STIPULATION AND [PROPOSED] ORDER
        Case 3:16-cv-01854-RS Document 205 Filed 08/10/20 Page 3 of 6




 1
     Defendant’s Reply ISO Defendant’s Decertification October 1, 2020              November 25, 2020
 2   Motion Deadline
 3
     Last Day for Hearing Pretrial Motions                    October 15, 2020      December 10, 2020
 4                                                                                  (or the earliest date
                                                                                    thereafter available
 5                                                                                  to the Court and
                                                                                    agreed upon by both
 6                                                                                  sides)
 7
     Hearing      Date   for   Defendant’s   Decertification October 15, 2020       December 10, 2020
 8   Motion                                                                         (or the earliest date
                                                                                    thereafter available
 9                                                                                  to the Court and
                                                                                    agreed upon by both
10
                                                                                    sides)
11
     Pretrial Conference                                      January 6, 2021, February 10, 2021,
12                                                            10:30 a.m.       10:00 a.m.
     Trial Date                                               January 25, 2021 March 1, 2021
13

14

15          6.      The parties reserve all rights as to the appropriateness of the content of the

16 supplemental reports, including the right to seek to exclude any opinions contained therein. Home

17 Depot reserves the right to include in this stipulated supplemental report of Mr. Crandall the same

18 or similar information contained in the prior Supplemental Declaration of Robert Crandall, which

19 Home Depot sought leave to file on June 30, 2020. See ECF No. 195.

20          7.      It is Plaintiff’s position that the Magistrate Judge already issued an order excluding

21 new expert opinions based on a change in company policy that was put in place in 2018, but not

22 disclosed to Plaintiff until 2020. See ECF No. 203. It is further Plaintiff’s position that the

23 purpose of the requested extension is to allow the experts time to review, analyze and form

24 opinions based on the large volume of underlying support materials for each side’s rebuttal report,

25 unrelated to the materials discussed in ECF No. 195.

26          8.      Plaintiff further contends that extensive additional discovery would be required if

27 the experts were permitted to base their opinions on the newly-disclosed policy change previously

28 excluded by Magistrate Judge Kim, which would include, inter alia: (1) deposing some or all of

                                                     -2-                  Case No. 3:16-cv-01854-RS
                                                           JOINT STIPULATION AND [PROPOSED] ORDER
        Case 3:16-cv-01854-RS Document 205 Filed 08/10/20 Page 4 of 6




 1 the managers employed by Home Depot at the locations included in Mr. Crandall’s study

 2 discussed in ECF No. 195 to determine facts such as whether they were aware of the new policy, if

 3 they followed the new policy, if they enforced the new policy, etc.; (2) deposing a sample of new

 4 hires at the stores included in Mr. Crandall’s study to determine if the new policy was ever

 5 disclosed to them, and related issues, and (3) possibly having to retain a new expert and/or expand

 6 the scope of Dr. Krosnick’s current study to address the new issues raised in the Crandall study

 7 discussed in ECF N. 195.

 8          9.      It is Home Depot’s position that the parties’ agreement to supplemental reports has

 9 changed the circumstances that provided the basis for Magistrate Judge Kim’s order, such that this

10 supplement is now appropriate. See ECF No. 203 (“The District Court set a schedule for expert

11 reports long ago, and those deadlines have passed.”).

12          10.     Plaintiff disagrees and is reserving his right to move to strike this material from Mr.

13 Crandall’s supplemental report. However, in the interest of moving the action forward and

14 minimizing disputes, the parties will address this issue at a later time, to the extent it is necessary.

15          11.     To date, the following deadlines in this action have been modified: Stipulation to

16 Continue Initial Case Management Conference and Order granting same (ECF Nos. 17 and 18);

17 Stipulation to Continue Class Certification Briefing and Hearing and Order granting same (ECF

18 Nos. 35 ad 36); Stipulation to Continue Briefing and Hearing and Order granting same (ECF Nos.

19 110 and 111); Defendant’s Motion to Enlarge Time to Oppose Plaintiff’s Motion for Partial

20 Summary Judgment and Order granting same (ECF Nos. 122 and 124); Stipulation to Extend

21 Plaintiff’s Deadline to Oppose Motion for Partial Summary Judgment and Order Granting Same

22 (ECF No. 130); Stipulation to Extend Expert Deadlines, Defendant’s Decertification Motion

23 Deadline, Pretrial Conference and Trial Date (ECF No. 144); Stipulation to Extend Expert

24 Deadlines, Decertification Motion Deadline, Pretrial Conference and Trial Date (ECF No. 151);

25 Stipulation to Set Briefing Schedule and Hearing Date for Defendant’s Motion to Decertify (ECF

26 No. 155); Stipulation to Extend Expert Deadlines, Defendant’s Decertification Motion Briefing

27 Deadlines, Pretrial Conference and Trial Date (ECF No. 180); and Stipulation to Extend Expert

28 Deadlines, Defendant’s Decertification Motion Briefing Deadlines, and Hearing on Motion to

                                                      -3-                   Case No. 3:16-cv-01854-RS
                                                             JOINT STIPULATION AND [PROPOSED] ORDER
        Case 3:16-cv-01854-RS Document 205 Filed 08/10/20 Page 5 of 6




 1 Decertify (ECF No. 187); Stipulation and Order re: Pre-Trial Schedule and Trial Date (ECF No.

 2 189); and Stipulation and Order re: Pre-Trial Schedule and Trial Date (ECF No. 193).

 3          IT IS SO STIPULATED.

 4 DATED: August 9, 2020                        QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
 5

 6
                                                 By /s/ Shon Morgan
 7                                                 Shon Morgan
                                                   Attorneys for Defendant Home Depot U.S.A., Inc.
 8
     DATED: August 9, 2020                      SETAREH LAW GROUP
 9

10                                              By /s/ Shaun Setareh
                                                   Shaun Setareh
11                                                 Attorneys for Plaintiff John Utne and the Class
            Pursuant to Civil Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of this
12
     document has been obtained from each of the above signatories.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -4-                    Case No. 3:16-cv-01854-RS
                                                             JOINT STIPULATION AND [PROPOSED] ORDER
        Case 3:16-cv-01854-RS Document 205 Filed 08/10/20 Page 6 of 6




 1                                      xxxxxxxxxxxx ORDER
                                        [PROPOSED]
 2           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the following
 3 deadlines and hearing date are entered:

 4   Event                                                          Date
 5   Rebuttal Expert Designation Deadline                           Completed
 6   Deadline for Supplemental Expert Reports of Dr. Jon A. Krosnick September 21, 2020
 7   and Mr. Robert Crandall
     Deadline for Depositions of the Parties’ Currently-Designated October 5, 2020
 8   Experts

 9   Completion of Expert Discovery                                 October 5, 2020
10
     Plaintiff’s Opposition to Defendant’s Decertification Motion November 5, 2020
11   Deadline

12   Defendant’s Reply ISO Defendant’s Decertification Motion November 25, 2020
     Deadline
13

14   Last Day for Hearing Pretrial Motions                          December 10, 2020 (or the
                                                                    earliest   date     thereafter
15                                                                  available to the Court and
                                                                    agreed upon by both sides)
16
     Hearing Date for Defendant’s Decertification Motion            December 10, 2020 (or the
17                                                                  earliest   date     thereafter
18                                                                  available to the Court and
                                                                    agreed upon by both sides)
19
     Pretrial Conference                                            February 10, 2021, 10:00 a.m.
20   Trial Date                                                     March 1, 2021
21

22
             8/10/2020
     Dated: _________________                               _____________________________
23                                                          Honorable Richard Seeborg
                                                            United States District Judge
24

25

26

27

28

                                                 -5-               Case No. 3:16-cv-01854-RS
                                                       JOINT STIPULATION AND [PROPOSED] ORDER
